Case 3:20-cv-08267-FLW-TJB Document 54 Filed 03/29/21 Page 1 of 1 PageID: 610




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CHRISTINE CONFORTI, et al.,                           Civil Action No. 20-8267 (FLW)

                         Plaintiffs,

                 v.
                                                                   ORDER
 CHRISTINE GIORDANO HANLON, et
 al.,

                         Defendants.



         This matter having been opened to the Court upon the motion to intervene by proposed

Intervenor Gurbir S. Grewal, Attorney General of New Jersey, (the “State of New Jersey”) [Docket

Entry No. 52]; and counsel for Plaintiffs and counsel for all Defendants having consented to the

State of New Jersey’s proposed intervention; and the Court having fully reviewed and considered

all arguments made in support of the State of New Jersey’s motion; and the Court having

considered the motion without oral argument pursuant to L.Civ.R. 78.1(b); and for good cause

shown,

         IT IS on this 29th day of March, 2021,

         ORDERED that the State of New Jersey’s motion to intervene is GRANTED; and it

is further

         ORDERED that the Clerk of the Court terminate Docket Entry No. 52 accordingly.


                                              s/Tonianne J. Bongiovanni
                                              HONORABLE TONIANNE J. BONGIOVANNI
                                              UNITED STATES MAGISTRATE JUDGE
